DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive. 
Applicant, on pgs. 7-8 of the remarks, argues Yuyama (US 2017/0305589 A1) in the combination does not teach the following limitations in claim 1: “obtain a plurality of images of a face of a drug having identification information added by mark engraving or by character printing on the face of the drug, with emitting direction of light to the face of the drug different from each other; compare one of the plurality of obtained images of the face of the drug with 
However, the Examiner disagrees because the prior art reference Yuyama discloses obtaining a plurality of images of a face of a drug having mark engravings or printed characters on the face of the drug in Paras. 0109, 0110, 0123, and 0136. Additionally, under broadest reasonable interpretation of the claims, “obtained images” as recited in claim 1 can include preregistered images (i.e. images taken and stored for later comparison). Yuyama discloses in Para. 0202 that the correct image (i.e. preregistered image) is a registration image which are images corresponding to the front and back surfaces of the tablet (i.e. multiple obtained images). Yuyama further discloses that the images are obtained with emitting directions of light to the face of the drug different from each other in Paras. 0123 and 0471. For example, in Para. 0471 of Yuyama, the registered/correct images of the tablet are captured images in which identification information of the tablets such as engraving is detected based on the light/shadow from illumination directions. Yuyama also discloses comparing the obtained images of the face of the drug with other obtained images of the face of the drug in Paras. 0129, 0240, 0247-0248. 
Further, in response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon with the Applicant relies (i.e., the obtained images are not preregistered in a memory) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All remaining arguments are reliant on the aforementioned and addressed arguments .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 2017/0305589 A1; hereinafter Yuyama), in view of Amano et al. (US 2017/0264867 A1; hereinafter Amano).
Regarding claim 1, Yuyama teaches, an image processing device, comprising a processor configured to (Para. 0271: in the automatic inspection process, the control part 40 has a capsule image processing function of acquiring capture images (divided images) of the respective capsule pieces of the capsule tablet; Fig. 2; Para. 0110-0115; Para. 0085: the control part 21 includes a control device such as a CPU, a ROM, a RAM and an EEPROM (registered trademark). The CPU is a processor that executes various computing processes): 
obtain a plurality of images of a face of a drug having identification information added by mark engraving or by character printing on the face of the drug (Para. 0109: the image capturing part 46 includes cameras 461 to 467 which are provided at a tablet movement path 
 with emitting directions of light to the face of the drug different from each other (Para. 0123: the illumination device 468 and the illumination device 469 irradiate light to the tablet rotation parts 441 at different angles or with different illumination intensities such that images with different illumination environments are captured by the camera 462 and the camera 463. For example, the illumination device 468 performs illumination suitable for reading the identification information of the tablet formed on the tablet by an engraving. For example, it is conceivable that the illumination device 468 irradiates light on the tablet from a lateral side or an oblique upper side so that the identification information of the tablet is clearly captured. Further, the illumination device 468 may irradiate light on the tablet in a plurality of directions; Para. 0123: the illumination device 469 performs illumination suitable for reading the identification information of the tablet formed on the tablet by printing; Para. 0471);
 compare one of the plurality of obtained images of the face of the drug with other of the plurality of obtained images of the face of the drug (Para. 0129: control part 40 specifies a capture image to be compared with the correct image or a capture image to be used for acquiring the identification information of the tablet, among a plurality of the capture images, Para. 0202, the correct image (i.e. preregistered image) is a registration image which are images corresponding to the front and back surfaces of the tablet (i.e. multiple obtained images; As shown in Para. 0471, the registered/correct images of the tablet are captured images in which identification information of the tablets such as engraving is detected based on the light/shadow from illumination directions; Para. 0240, Paras. 0247-0248).
Yuyama does not expressly disclose the following limitations: to detect a correlation degree between the obtained images of the face of the drug in an area of an engraved mark or an area of a printed character; and when the detected correlation degree is higher than a threshold, determine that the identification information is added by character printing on the face of the drug, and when the detected correlation degree is equal to or less than the threshold, determine that the identification information is added by mark engraving on the face of the drug.
However, Amano et al. teaches, to detect a correlation degree between the obtained images of the face of the drug in an area of an engraved mark or an area of a printed character (Para. 0253:  the template matching process (sometimes referred to as a pattern matching process) is performed between the engraved mark extracted image and/or the print extracted image obtained in the described step and an engraved mark template image and/or a print template image for each medicine stored in the database to pick up medicines having high possibility of matching the medicine to be identified…both images are subjected to the template matching process to calculate a score. This score indicates a numerical value 
and when the detected correlation degree is higher than a threshold, determine that the identification information is added by character printing on the face of the drug, and when the detected correlation degree is equal to or less than the threshold, determine that the identification information is added by mark engraving on the face of the drug (Para. 0253; Para. 0249; Note: Para. 0249 shows how it is determined whether the medicine has an engraved mark or a printed mark and Para. 0250 shows matching between two images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a correlation degree as taught by Amano into the image processing of Yuyama in order to improve accuracy and efficiency of the visual identification operation (Amano, Para. 0221). 
Regarding claim 2, the combination of Yuyama and Amano teaches the limitations as explained above in claim 1.
Amano in the combination further teaches, wherein the processor is further configured to detect the correlation degree between the obtained images of the face of the drug in the area of the engraved mark or the area of the printed character, using template matching (Para. 0143: the computer 500 includes a main body 520 having a CPU, a storage device, a recording device; Para. 0253: the template matching process (sometimes referred to as a pattern matching process) is performed between the engraved mark extracted image and/or the print extracted image obtained in the described step and an engraved mark template image and/or a 
Regarding claim 5, Yuyama teaches, a drug identification device, comprising: a stage having a mounting surface configured to place a drug thereon (Para. 0007: an inspection assistance system according to the present invention includes…identification information of the tablet included in the capture image of the tablet; As seen in Fig. 2, the tablet packing device 4 consists of the tablets being placed on rotary units 441 when capturing images of the tablets with the cameras (i.e. camera 461). Note: the rotatory units are platforms (i.e. stages) that the tablets are placed on),
 the drug having identification information added by mark engraving or by character printing on a face of the drug (Para. 0109: the image capturing part 46 includes cameras 461 to 467 which are provided at a tablet movement path from the tablet cassette 41 to the packing unit 45 and at a tablet movement path from the manual distribution unit 42 to the packing unit 45. The cameras 461 to 467 are used for capturing an image of one tablet or each of a plurality of tablets; Para. 0110; Para. 0136; Para. 0123: the method of forming the identification information includes, for example, an engraving method wherein the identification information is formed on the surface of the tablet through concavities and convexities and a printing method wherein the identification information is formed by coating a paint or a developer on the surface of the tablet as described above); 
a plurality of light sources (Para. 0123: the illumination device 468 and the illumination 
an imager configured to take a plurality of images by imaging the face of the drug (Para. 0109: the image capturing part 46 includes cameras 461 to 467 which are provided at a tablet movement path from the tablet cassette 41 to the packing unit 45 and at a tablet movement path from the manual distribution unit 42 to the packing unit 45. The cameras 461 to 467 are used for capturing an image of one tablet or each of a plurality of tablets; Para. 0110; Para. 0136), 
each of the plurality of images respectively taken with irradiating the face of the drug with light by each of the light sources (Para. 0123: the illumination device 468 and the illumination device 469 irradiate light to the tablet rotation parts 441 at different angles or with different illumination intensities such that images with different illumination environments are captured by the camera 462 and the camera 463. For example, the illumination device 468 performs illumination suitable for reading the identification information of the tablet formed on the tablet by an engraving. For example, it is conceivable that the illumination device 468 irradiates light on the tablet from a lateral side or an oblique upper side so that the identification information of the tablet is clearly captured. Further, the illumination device 468 may irradiate light on the tablet in a plurality of directions; Para. 0471); 
and a processor configured to (Para. 0085: the control part 21 includes a control device such as a CPU, a ROM, a RAM and an EEPROM (registered trademark). The CPU is a processor that executes various computing processes): 
Para. 0202, the correct image (i.e. preregistered image) is a registration image which are images corresponding to the front and back surfaces of the tablet (i.e. multiple obtained images; As shown in Para. 0471, the registered/correct images of the tablet are captured images in which identification information of the tablets such as engraving is detected based on the light/shadow from illumination directions; Para. 0240, Paras. 0247-0248).
Yuyama does not expressly disclose the following limitations: to detect a correlation degree between the taken images of the face of the drug in an area of an engraved mark or an area of a printed character; and when the detected correlation degree is higher than a threshold, determine that the identification information is added on the face of the drug by character printing, and when the detected correlation degree is equal to or less than the threshold, determine that the identification information is added on the face of the drug by mark engraving.
However, Amano teaches, to detect a correlation degree between the taken images of the face of the drug in an area of an engraved mark or an area of a printed character (Para. 0253: the template matching process (sometimes referred to as a pattern matching process) is performed between the engraved mark extracted image and/or the print extracted image 
and when the detected correlation degree is higher than a threshold, determine that the identification information is added on the face of the drug by character printing, and when the detected correlation degree is equal to or less than the threshold, determine that the identification information is added on the face of the drug by mark engraving (Para. 0253; Para. 0249; Note: Para. 0249 shows how it is determined whether the medicine has an engraved mark or a printed mark and Para. 0250 shows matching between two images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a correlation degree as taught by Amano into the tablet identification device of Yuyama in order to improve accuracy and efficiency of the visual identification operation (Amano, Para. 0221). 
Regarding claim 10, Yuyama teaches, an image processing method, comprising: an obtaining step of obtaining a plurality of images of a face of a drug having identification information added by mark engraving or by character printing on the face of the drug (Para. 0109: the image capturing part 46 includes cameras 461 to 467 which are provided at a tablet movement path from the tablet cassette 41 to the packing unit 45 and at a tablet movement 
with emitting directions of light to the face of the drug different from each other Para. 0123: the illumination device 468 and the illumination device 469 irradiate light to the tablet rotation parts 441 at different angles or with different illumination intensities such that images with different illumination environments are captured by the camera 462 and the camera 463. For example, the illumination device 468 performs illumination suitable for reading the identification information of the tablet formed on the tablet by an engraving. For example, it is conceivable that the illumination device 468 irradiates light on the tablet from a lateral side or an oblique upper side so that the identification information of the tablet is clearly captured. Further, the illumination device 468 may irradiate light on the tablet in a plurality of directions; Para. 0123: the illumination device 469 performs illumination suitable for reading the identification information of the tablet formed on the tablet by printing; Para. 0471); 
an image comparing step of comparing one of the plurality of obtained images of the Para. 0202, the correct image (i.e. preregistered image) is a registration image which are images corresponding to the front and back surfaces of the tablet (i.e. multiple obtained images; As shown in Para. 0471, the registered/correct images of the tablet are captured images in which identification information of the tablets such as engraving is detected based on the light/shadow from illumination directions; Para. 0240, Paras. 0247-0248).
Yuyama does not expressly disclose the following limitations: to detect a correlation degree between the obtained images of the face of the drug in an area of an engraved mark or an area of a printed character; and a determining step of determining that: when the detected correlation degree is higher than a threshold, the identification information is added by character printing on the face of the drug; and when the detected correlation degree is equal to or less than the threshold, the identification BIRCH, STEWART, KOLASCH & BIRCH, LLPMAA/JN/mkhApplication No.: 16/744,559Docket No.: 0879-1698PUS1 Reply to Office Action of July 13, 2021Page 5 of 9 information is added by mark engraving on the face of the drug.
However, Amano teaches, to detect a correlation degree between the obtained images of the face of the drug in an area of an engraved mark or an area of a printed character (Para. 0253:  the template matching process (sometimes referred to as a pattern matching process) is performed between the engraved mark extracted image and/or the print extracted image 
and a determining step of determining that: when the detected correlation degree is higher than a threshold, the identification information is added by character printing on the face of the drug; and when the detected correlation degree is equal to or less than the threshold, the identification BIRCH, STEWART, KOLASCH & BIRCH, LLPMAA/JN/mkhApplication No.: 16/744,559Docket No.: 0879-1698PUS1 Reply to Office Action of July 13, 2021Page 5 of 9 information is added by mark engraving on the face of the drug (Para. 0253; Para. 0249; Note: Para. 0249 shows how it is determined whether the medicine has an engraved mark or a printed mark and Para. 0250 shows matching between two images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a correlation degree as taught by Amano into the image processing of Yuyama in order to improve accuracy and efficiency of the visual identification operation (Amano, Para. 0221). 
Regarding claim 11, Yuyama teaches, a non-transitory and computer-readable recording medium wherein when an instruction stored in the recording medium is read by a computer, the instruction causes a computer to execute (Para. 0091: the drive device 26 is capable of reading the inspection assistance program from a computer-readable recording medium 261 in which the inspection assistance program is recorded. The recording medium 261 is a CD, a DVD, 
an obtaining function of obtaining a plurality of images of a face of a drug having identification information added by mark engraving or by character printing on the face of the drug (Para. 0109: the image capturing part 46 includes cameras 461 to 467 which are provided at a tablet movement path from the tablet cassette 41 to the packing unit 45 and at a tablet movement path from the manual distribution unit 42 to the packing unit 45. The cameras 461 to 467 are used for capturing an image of one tablet or each of a plurality of tablets; Para. 0110; Para. 0136; Para. 0123: the method of forming the identification information includes, for example, an engraving method wherein the identification information is formed on the surface of the tablet through concavities and convexities and a printing method wherein the identification information is formed by coating a paint or a developer on the surface of the tablet as described above), 
with emitting directions of light to the face of the drug different from each other (Para. 0123: the illumination device 468 and the illumination device 469 irradiate light to the tablet rotation parts 441 at different angles or with different illumination intensities such that images with different illumination environments are captured by the camera 462 and the camera 463. Para. 0471); 
an image comparing function of comparing one of the plurality of obtained images of the face of the drug with other of the plurality of obtained imaged of the face of the drug (Para. 0129: control part 40 specifies a capture image to be compared with the correct image or a capture image to be used for acquiring the identification information of the tablet, among a plurality of the capture images, according to an area of the tablet included in a plurality of the capture images; Note: the image of the tablet captured can be compared with the plurality of images captured; Para. 0202, the correct image (i.e. preregistered image) is a registration image which are images corresponding to the front and back surfaces of the tablet (i.e. multiple obtained images; As shown in Para. 0471, the registered/correct images of the tablet are captured images in which identification information of the tablets such as engraving is detected based on the light/shadow from illumination directions; Para. 0240, Paras. 0247-0248). 
Yuyama does not expressly disclose the following limitations: to detect a correlation degree between the obtained images of the face of the drug in an area of an engraved mark or an area of a printed character; and a determining function of determining that: when the 
However, Amano teaches, to detect a correlation degree between the obtained images of the face of the drug in an area of an engraved mark or an area of a printed character (Para. 0253:  the template matching process (sometimes referred to as a pattern matching process) is performed between the engraved mark extracted image and/or the print extracted image obtained in the described step and an engraved mark template image and/or a print template image for each medicine stored in the database to pick up medicines having high possibility of matching the medicine to be identified…both images are subjected to the template matching process to calculate a score. This score indicates a numerical value representing a degree of matching between the both images; Note: a correlation degree can be obtained through template matching. As seen in Para. 0253, template matching can be performed between images with an engraved mark and images with a printed mark); 
and a determining function of determining that: when the detected correlation degree is higher than a threshold, the identification information is added by character printing on the face of the drug; and when the detected correlation degree is equal to or less than the threshold, the identification information is added by mark engraving on the face of the drug (Para. 0253; Para. 0249; Note: Para. 0249 shows how it is determined whether the medicine has an engraved mark or a printed mark and Para. 0250 shows matching between two images).
Therefore, it would have been obvious to one of ordinary skill in the art before the . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 2017/0305589 A1; hereinafter Yuyama,) in view of Amano et al. (US 2017/0264867 A1; hereinafter Amano), and further in view of “Image Matching and Registration” by Burger et al. (hereinafter Burger).
Regarding claim 3, the combination of Yuyama and Amano teaches the limitations as explained above in claim 2.
The combination of Yuyama and Amano does not expressly disclose the following limitation: wherein the template matching includes zero-mean normalized cross-correlation matching.
However, Burger teaches, wherein the template matching includes zero-mean normalized cross-correlation matching (Pg. 568-569, section “Normalized cross correlation: normalized cross correlation CN(r,s), equation 23.8 and 23.9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include normalized cross correlation as taught by Burger into the combined image processing of Yuyama and Amano in order to deliver a standardized match value that can be used directly to decide about the acceptance or rejection of a match position (Burger, Pg. 569).
Claims 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 2017/0305589 A1; hereinafter Yuyama), in view of Amano et al. (US 2017/0264867 A1; hereinafter Amano) and further in view of Hasegawa (US 2016/0210524 A1).
Regarding claim 4, the combination of Yuyama and Amano teaches the limitations as explained above in claim 1.
The combination of Yuyama and Amano does not expressly disclose the following limitations: wherein the processor is further configured to obtain four images of the face of the drug, with the emitting directions of light to the face of the drug including a first direction, a second direction, a third direction and a fourth direction, and the second direction is opposite to the first direction in plan view of the face of the drug, the third direction is orthogonal to the first direction in plan view of the face of the drug, and the fourth direction is opposite to the third direction in plan view of the face of the drug.
However, Hasegawa teaches, wherein the processor is further configured to obtain four images of the face of the drug, with the emitting directions of light to the face of the drug including a first direction, a second direction, a third direction and a fourth direction (Para. 0062: furthermore, in the floodlight 19, every other set of the point light sources 25 can be sequentially turned on and off in the circumferential direction of the outside surface to switch the illumination direction four times, that is, to sequentially switch the illumination direction to four directions; Fig. 4: four direction capture image data 28; Para. 0070), 
and the second direction is opposite to the first direction in plan view of the face of the drug, the third direction is orthogonal to the first direction in plan view of the face of the drug, and the fourth direction is opposite to the third direction in plan view of the face of the drug (Fig. 1 and Fig. 2: position of each point light source 25).

Regarding claim 6, the combination of Yuyama and Amano teaches the limitations as explained above in claim 5.
The combination of Yuyama and Amano does not expressly disclose the following limitations: wherein the light sources comprise a first light source configured to emit light in a first direction, a second light source configured to emit light in a second direction, a third light source configured to emit light in a third direction and a fourth light source configured to emit light in a fourth direction, and the second direction is a direction opposite to the first direction in plan view of the face of the drug, the third direction is a direction orthogonal to the first direction in plan view of the face of the drug, and the fourth direction is a direction opposite to the third direction in plan view of the face of the drug.
However, Hasegawa teaches, wherein the light sources comprise a first light source configured to emit light in a first direction, a second light source configured to emit light in a second direction, a third light source configured to emit light in a third direction and a fourth light source configured to emit light in a fourth direction (Para. 0062: furthermore, in the floodlight 19, every other set of the point light sources 25 can be sequentially turned on and off in the circumferential direction of the outside surface to switch the illumination direction four times, that is, to sequentially switch the illumination direction to four directions; Fig. 4: four 
 and the second direction is a direction opposite to the first direction in plan view of the face of the drug, the third direction is a direction orthogonal to the first direction in plan view of the face of the drug, and the fourth direction is a direction opposite to the third direction in plan view of the face of the drug (Fig. 1 and Fig. 2: position of each point light source 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include four emitting directions of light to the surface as taught by Hasegawa into the combined tablet identification device of Yuyama and Amano in order to integrate the feature images in each illumination direction which are extracted by the feature image extraction unit to generate an integrated image (Hasegawa, Para. 0013).
Regarding claim 7, the combination of Yuyama, Amano, and Hasegawa teaches the limitations as explained above in claim 6.
Hasegawa in the combination further teaches, wherein the light sources further comprise a fifth light source configured to emit light in a fifth direction, a sixth light source configured to emit light in a sixth direction, a seventh light source configured to emit light in a seventh direction and an eighth light source configured to emit BIRCH, STEWART, KOLASCH & BIRCH, LLPMAA/JN/mkhApplication No.: 16/744,559Docket No.: 0879-1698PUS1Reply to Office Action of July 13, 2021Page 4 of 9 light in an eighth direction (Para. 0013: an illumination unit that can illuminate a drug having a stamped character thereon in a plurality of illumination directions surrounding the drug; Fig. 1 and Fig. 2: position of each point light source 25, with at least eight point light sources 25), 
the sixth direction is a direction opposite to the fifth direction in plan view of the face of the drug, the seventh direction is a direction orthogonal to the fifth direction in plan view of the 
the stage is made of a material having a light transparency (Para. 0056: the tray 17 is made of a transparent material),
the first light source, the second light source, the third light source and the fourth light source are disposed on one surface side of the stage, and the fifth light source, the sixth light source, the seventh light source and the eighth light source are disposed on another surface side of the stage, the other surface side being different from the one surface side (Fig. 2: position of each point light source 25, with at least four point light sources 25 being on one side and at least four point light sources 25 being on another side).
Regarding claim 8, the combination of Yuyama and Amano teaches the limitations as explained above in claim 5.
The combination of Yuyama and Amano does not expressly disclose the following limitation: wherein the light sources further comprise a dome lamp configured to emit light by a plurality of light sources in a plurality of directions inclined from a direction perpendicular to the face of the drug.
However, Hasegawa teaches, wherein the light sources further comprise a dome lamp configured to emit light by a plurality of light sources in a plurality of directions inclined from a direction perpendicular to the face of the drug (Fig. 1 and Fig. 2: floodlight (illumination unit) 19, position of each point light source 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an illumination unit with multiple light .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 2017/0305589 A1; hereinafter Yuyama) in view of Amano et al. (US 2017/0264867 A1; hereinafter Amano), and further in view of Salsman (US 2013/0100266 A1).
The combination of Yuyama and Amano teaches the limitations as explained above in claim 5.
The combination of Yuyama and Amano does not expressly disclose the following limitation: wherein the light sources further comprise an epi-illumination lamp configured to include a light source having an optical axis coaxial to an optical axis of the imager.
However, Salsman teaches, wherein the light sources further comprise an epi-illumination lamp configured to include a light source having an optical axis coaxial to an optical axis of the imager (Fig. 1: camera module 16 and light sources 20 are positioned on the same side (i.e. epi-illumination) and share a common axis (i.e. co-axial)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an epi-illumination unit as taught by Salsman into the combined tablet identification device of Yuyama and Amano in order to capture one or more images while the light sources are turned on for image verification (Salsman, Para. 0019-0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koike et al. (US 2018/0170591 A1) teaches that medicines can contain different kinds of identification information such as print or engraving and light can illuminate the medicine from different directions (Para. 0193).
Kimura et al. (US 2012/0128247 A1) teaches obtaining an image of a tablet, extracting a reference image, and outputting a collation result (Fig. 7).
Jordan et al. (US 2011/0262536 A1) teaches taking pictures of a reference tablet and a test tablet at incident light from different directions 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664